UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-1440


ADAM L. PERRY,

                 Plaintiff - Appellant,

          v.

ENTERTAINMENT ONE (KOCH RECORDS),

                 Defendant - Appellee,

          and

EMI MUSIC, INCORPORATED; LENCH MOB RECORDS; WILLIAM CALHOUN,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. W. Earl Britt,
Senior District Judge. (2:13-cv-00022-BR)


Submitted:   September 25, 2014           Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adam L. Perry, Appellant Pro Se.     Daniel J. Aaron, DANIEL J.
AARON, PC, New York, New York; Ernest Bradley Evans, WARD &
SMITH, PA, Greenville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adam   L.    Perry   appeals    the   district    court’s   order

granting summary judgment to Defendants on his claim that they

misappropriated his identity.         We have reviewed the record and

find   no   reversible    error.     Accordingly,     we     affirm   for   the

reasons stated by the district court.             Perry v. Entm’t One, No.

2:13-cv-00022-BR (E.D.N.C. Apr. 23, 2014).            We grant Perry leave

to proceed in forma pauperis.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                      AFFIRMED




                                      2